Citation Nr: 1639389	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-00 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
-

THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing.  A transcript of this hearing is of record.

In March 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After the most recent supplemental statement of the case was issued in August 2014, additional medical evidence was associated with the claims file.  As the evidence includes pertinent, but duplicative evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notice of the requirements to substantiate a claim for a TDIU in January 2008 and May 2011 letters.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in May 2008, June 2013, April 2014, and May 2014.  

Finally, the record shows that the Veteran has received regular treatment from the St. Petersburg and Clearwater Vet Centers.  Following his March 2014 remand, VA provided the Veteran with another opportunity to submit additional treatment records along with a medical release to obtain the records.  However, to date, no such release has been provided and no additional medical evidence has been submitted.  The Board finds that the Veteran has been afforded ample time to submit additional evidence in support of his claim.  As no additional evidence has been submitted, than is otherwise reflected in his claims file, and the Veteran has not indicated that he wished the Board to delay the adjudication of his claim to submit additional evidence, the Board shall proceed accordingly.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. TDIU

The Veteran contends that his service-connected PTSD prevents him from securing or following any substantially gainful employment.  See January 2008 and May 2011 VA Form 21-8940.  On the advice of his physicians and therapists, the Veteran said that he was convinced to retire, although he was not ready.  See April Notice of Disagreement, January 2010 VA Form 9, and May 2011 statement.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

The Veteran filed for his claim on December 31, 2007.  

During the relevant appeal period, the Veteran's service-connected disabilities have a combined evaluation of 80 percent: posttraumatic stress disorder (PTSD) as 70 percent disabling; herniated nucleus pulpous of the lumbar spine as 20 percent disabling; tinnitus as 10 percent disabling; and a noncompensable evaluation for bilateral hearing loss.  Thus, the schedular requirements have been satisfied.  38 C.F.R. § 4.16.  

As an initial matter, the evidence does not show, and the Veteran does not assert, that his service-connected lumbar spine disability, tinnitus, or hearing loss impacts his employment.  As a result, the Board will not discuss the evidence associated with these disabilities and will instead focus on the Veteran's service-connected PTSD.  

The Board finds that the following evidence is the most probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following:  (1) an October 2007 VA Psychology Note, which noted that the Veteran, who had last worked as a truck driver for a transportation company from February 2007 to October 2007, had been asked to train other truck drivers, but he preferred to be alone; (2) reports in his January 2008 and May 2011 VA Form 21-8940 generally identifying his hospital admission date for his PTSD in October 2007 as the date his disability affected full-time employment and he became too disabled to work; (3) October 2007 to December 2007 VA treatment records documenting that the Veteran, after experiencing progressively worsening PTSD symptoms (e.g., intrusive thoughts, more difficulty dealing with people, isolation, anger, and feelings of homicidal ideation) voluntarily participated in an eight-week inpatient stress residential treatment program; (4) reports in a November 2007 VA Case Manager Note that the severe impact of the Veteran's PTSD symptoms caused him to leave his job; (5) a May 2008 examination report noting that the Veteran felt his job was somewhat anxiety provoking, and he thought retirement might improve his PTSD; (6) agreement expressed by the May 2008 VA examiner, finding that the Veteran, since retiring, was exercising more regularly, had learned how to relax more effectively, and had a reduction in the intensity and severity of his nightmares and anxiety; (7) a July 2010 statement from the Veteran's VA treating nurse practitioner, who found that the Veteran had difficulty maintaining employment due to his increasing anxiety and discomfort in the presence of others; (8) reports at a June 2013 VA psychiatric examination that the Veteran did not return to work after his stay at the stress treatment program, because his psychologist and psychiatrist at the program recommended that he retire; and (9) an April 2014 VA examiner's finding that the Veteran had difficulty with concentration and attention, anxiety, and irritability, and conclusion that marginal employment was preferable to substantially gainful employment.  

Based on a careful review of the subjective and clinical evidence related to the Veteran's service-connected disability and its functional effects, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing or following substantially gainful employment due to the effects of his service-connected PTSD.  Therefore, the Board concludes that a TDIU is warranted.  



ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


